         Case: 3:21-cv-00127-jdp Document #: 3 Filed: 02/24/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES ROBERT TURNER,

       Plaintiff,                                                       ORDER
v.
                                                                Case No. 21-cv-127-jdp
CITY AND COUNTY OF RACINE CLERKS
OFFICE, et al

       Defendants.


       Plaintiff James Robert Turner has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee.       To evaluate plaintiff’s request to proceed

without prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than March 17, 2021. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff James Robert Turner may have until March 17, 2021

to submit a trust fund account statement for the period beginning approximately August 24,

2020 and ending approximately February 24, 2021. If, by March 17, 2021, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
         Case: 3:21-cv-00127-jdp Document #: 3 Filed: 02/24/21 Page 2 of 2




In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 24th day of February, 2021.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
